Per Curiam.

There is nothing appearing upon the return of the justice, to enable the court to examine the *36merits of this case: and the only question is, whether . ^ , ■ ’ , ' any case, an action will lie against a sheriff for the act of his deputy,' in taking or extorting more fees on execution than are allowed by law. On this point the law is too well settled to be now questioned. The sheriff is answerable civiliter, for the acts of his deputies; and it is no objection, that the act is of a criminal nature, for which the deputy might be answerable criminaliter. Whether it was shown that the sheriff had recognised the act of his deputy, does not appear. If such "recoge nition was necessary to be shown, we are to presume it was done in this case ; but the better opinion is, that it was not necessary. (Sanderson v. Baker, 2 Black. Rep. 832. Ackworth v. Kempe, Doug. 40. Woodgate v. Knatchbull, 2 Term Rep. 148.)
Judgment affirmed.